Citation Nr: 1143547	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disabilities.  

2.  Entitlement to service connection for a gynecological disability, claimed as uterine fibroids.  

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled on multiple occasions, and subsequently postponed by the Veteran.  Most recently, she was scheduled for an October 2011 personal hearing in Washington, D.C.; however, she failed to appear on the scheduled date, and failed to provide an explanation regarding her absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

In the course of this appeal, the Veteran was awarded increased initial ratings to 20 percent for her lumbosacral spine disability and to 10 percent for her cervical spine disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Pursuant to her increased initial ratings claims, the Veteran was afforded a VA orthopedic examination in April 2010, at which time she stated her service-connected cervical and lumbosacral spine disabilities have been treated by a chiropractor following service.  She also reported she used prescription medications for her back pain, indicating she is receiving ongoing outpatient medical care for her spine disabilities.  Review of the claims file does not indicate that these treatment records have been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  The Veteran is also put on notice that in order to obtain pertinent medical records, her cooperation is required; namely, she must provide VA with the dates and locations of her medical treatment and, in the case of private medical records, appropriate authorization to obtain such evidence.  In the alternative, she may obtain and submit pertinent medical records on her own behalf.  

The Board next observes that service connection for bilateral wrist disabilities and for a gynecological disability was denied by the RO in March 2007 due to an absence of a current disability, according to the medical evidence of record at that time.  As the additional post-service medical treatment records noted above may also indicate the presence of current bilateral wrist and/or gynecological disabilities, these issues will also be remanded to the agency of original jurisdiction for additional development.  See 38 U.S.C.A. § 5103A(b).  

Finally, the Board notes that according to the November 2006 VA examination report, the Veteran declined a pelvic examination.  Thus, a diagnosis of a current gynecological disorder could not be rendered.  In her March 2008 notice of disagreement, however, the Veteran stated that she was never offered a pelvic examination.  The Veteran's service treatment records reflect a uterine cyst confirmed via ultrasound, possible uterine fibroids, and a small calcification in the uterus on X-ray.  Based on these findings, the Board concludes another genitourinary examination is warranted for this claimed disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private, military, or VA medical care providers who have treated her disabilities of the neck, low back, wrists, and uterus following service.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current gynecological disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current gynecological disabilities, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any currently manifested gynecological disorders first manifested in service, or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

